Name: Council Regulation (EC) NoÃ 580/2007 of 29 May 2007 concerning the implementation of Agreements in the form of Agreed Minutes between the European Community and Brazil, and between the European Community and Thailand pursuant to Article XXVIII of General Agreement on Tariffs and Trade 1994 (GATT 1994), amending and supplementing Annex I to Regulation (EEC) NoÃ 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  America;  European construction;  Asia and Oceania;  international trade;  animal product
 Date Published: nan

 30.5.2007 EN Official Journal of the European Union L 138/1 COUNCIL REGULATION (EC) No 580/2007 of 29 May 2007 concerning the implementation of Agreements in the form of Agreed Minutes between the European Community and Brazil, and between the European Community and Thailand pursuant to Article XXVIII of General Agreement on Tariffs and Trade 1994 (GATT 1994), amending and supplementing Annex I to Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, Having regard to the proposal from the Commission, Whereas: (1) Regulation (EEC) No 2658/87 (1) established a goods nomenclature, hereinafter referred to as the Combined Nomenclature, and set out the conventional duty rates of the Common Customs Tariff. (2) By its Decision 2007/360/EC of 29 May 2007 on the conclusion of Agreements in the form of Agreed Minutes between the European Community and the Federal Republic of Brazil, and between the European Community and the Kingdom of Thailand (2), the Council approved, on behalf of the Community, those Agreements with a view to closing negotiations initiated pursuant to Article XXVIII of GATT 1994. (3) Regulation (EEC) No 2658/87 should therefore be amended and supplemented accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I of Regulation (EEC) No 2658/87 shall be amended and supplemented with the duties and volumes set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 2007. For the Council The President J. PLEWA (1) OJ L 256, 7.9.1987, p. 1. Regulation as last amended by Regulation (EC) No 501/2007 (OJ L 119, 9.5.2007, p. 1). (2) See page 10 of this Official Journal. ANNEX Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the concessions being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Part Two  Schedule of customs duties CN code Description Duty rate 0210 99 39 Salted poultrymeat EUR 1 300/tonne 1602 31 Prepared turkeymeat EUR 1 024/tonne 1602 32 19 Cooked chickenmeat EUR 1 024/tonne Part Three  Tariff Annexes CN code Description Duty rate 0210 99 39 Salted poultrymeat Open a tariff rate quota 264 245 tonnes, of which 170 807 tonnes shall be allocated to Brazil and 92 610 tonnes to Thailand, in-quota rate 15,4 % 1602 31 Prepared turkeymeat Open a tariff rate quota 103 896 tonnes, of which 92 300 tonnes shall be allocated to Brazil, in quota rate 8,5 % 1602 32 19 Cooked chickenmeat Open a tariff rate quota 250 953 tonnes, of which 79 477 tonnes shall be allocated to Brazil and 160 033 tonnes to Thailand, in quota rate 8 % The exact tariff description of the EC-25 shall apply to all tariff lines and quotas above.